Title: To George Washington from James Lloyd, 8 May 1795
From: Lloyd, James
To: Washington, George


          
            Sir,
            Philadelphia 8 May. 1795.
          
          Wishing for a private conversation of a few minutes, with your Excellency, I am afraid of calling on you at a time when you may be engaged. May I take the liberty of requesting you to say at what hour today or tomorrow, I may be allowed the honor of paying my respects to you? I have the honor to be, with the greatest respect, Your Excellency’s most Obedt & humble Servant
          
            James Lloyd
          
        